Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s argument that he was improperly adjudicated and sentenced as a second felony offender. He contends that his 1972 plea of guilty to grand larceny in the third degree should not have been accepted by the court "in the face of unequivocal assertions of innocence”. That claim may not properly be raised in a second felony offender adjudication (see, People v Lowe, 149 AD2d 939; People v Perkins, 89 AD2d 956). Defendant’s other contentions were not properly preserved for review (CPL 470.05 [2]) and, in any event, we find them to be without merit. (Appeal from judgment of Monroe County Court, Wisner, J. — criminal possession of weapon, third degree.) Present —Dillon, P. J., Doerr, Pine, Balio and Lawton, JJ.